  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
     Plaintiffs,                    )
                                    )            CIVIL ACTION NO.
     v.                             )              2:14cv601-MHT
                                    )                   (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
     Defendants.                    )

    PHASE 2A ORDER ON MENTAL-HEALTH CASELOAD REPORT

    Based on the representations made in open court on

December 6, 2019, it is ORDERED as follows:

    (1)     The    parties   are   to     file    with    the   court     by

December     20,    2019,    at    5:00    p.m.,     a    joint    report

updating the court as to the most recent mental-health

caseload    numbers,    including       the     overall    size    of    the

caseload,     the     number       of     individuals       with        each

mental-health        designation,         and       the     number        of
individuals in need of residential-level mental-health

treatment.

    (2) The report should also include commentary from

both parties as to whether the current caseload numbers

create   a   need   for   additional   residential   treatment

units (RTUs) and/or stabilization units (SUs) and/or

mental-health treatment space.

    DONE, this the 9th day of December, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
